 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made between Jerry D.
Chase (“Employee”) and BSQUARE CORPORATION (“Employer” or “BSQUARE”), and is in
consideration of their mutual undertakings as set forth in this Agreement.

Employer no longer has a need for Employee’s services effective May 9, 2018
(“Termination Date”). In Employee’s employment letter agreement dated February
24, 2014, Employee is entitled to certain post-termination benefits provided
that Employee enter into a seperatation and release agreement that is
satisfactory to Employer. Therefore, the parties agree as follows:

1.  Nonadmission of Liability: This Agreement shall not be construed as an
admission by Employer that it acted wrongfully with respect to Employee.
Additionally, this Agreement shall not be construed as an admission by Employee
of any misconduct.

2.  Severance Pay and Benefits through Termination Date:

2.1Severance: Employee will be paid Employee’s regular salary, including payment
for all company holidays (excluding floating holidays), for twelve (12) months
following the Termination Date per Employer’s normal bi-weekly payroll cycle,
less applicable taxes and withholdings. For clarity, Employee will be paid
Employee’s regular salary through May 9, 2019.

2.2PTO Pay: Any accrued Employee Paid Time Off (“PTO”) remaining as of the
Termination Date will be paid on the June 1, 2018 payroll, less applicable taxes
and withholdings.

2.3Bonus: Employee will not be entitled to receive a bonus for 2018 under
Employer’s Annual Bonus Program.

2.4Benefits. Employee will continue to accrue PTO through the Termination Date.
Employee will be paid the balance of Employee’s accrued PTO per Section 2.2
above. Employee will continue to be entitled to other fringe benefits that he is
currently entitled to through the Termination Date. Employee’s company-paid
medical benefits, if any, will continue in full through the end of the month of
the Termination Date. Employee’s stock options and other stock awards will vest
through the Termination Date, after which Employee will have three (3) months to
exercise any vested stock awards. For clarity, Employee will have through August
9, 2018 to exercise any vested stock awards.

3.  Post-Termination Benefits Continuation: Effective May 10, 2018, Employee
and/or Employee’s covered spouse and dependents may elect a temporary extension
of medical, dental and vision plan coverage at group rates (called “COBRA
continuation coverage”). Employee and/or Employee’s covered spouse must pay all
applicable premiums for that COBRA continuation coverage. Employer will provide
Employee and Employee’s covered spouse with a separate notice summarizing their
COBRA continuation coverage rights and obligations, as well as an election form.
So long as Employee continues to elect COBRA, Employer will subsidize Employee’s
monthly COBRA cost to the same extent Employer subsidizes other employees of
Employer with similar benefit elections provided that: a) Employer’s
subsidization shall cease effective May 10, 2019; and b) Employer’s
subsidization may change effective January 1, 2019 in conjunction with the
annual benefits renewal cycle.

4.  No Other Compensation: Employee acknowledges that he has been paid all other
compensation or benefits which he might have been owed by Employer, and that
Employer is not obligated in any event to pay or provide Employee with any
further compensation or benefits of any nature.

5.  Unemployment Compensation: If Employee files for unemployment compensation
benefits, Employer will not contest Employee’s eligibility for unemployment
compensation.

6.  Confidentiality: Employee agrees not to disclose the terms of this Agreement
to anyone or to acknowledge its existence to anyone; provided, that Employee may
disclose the terms of this Agreement to Employee’s immediate family, Employee’s
attorney (if any), and Employee’s accountant or other similar advisor, and
Employee shall direct each such person to maintain the confidentiality of the
Agreement; and provided further, that this Section 6 shall not apply to
information that is already in the public domain through no fault of Employee.

Page 1

--------------------------------------------------------------------------------

 

6.1In recognition of the significant value that BSQUARE places on its
Confidential Information, Employee signed an Employee Proprietary Rights
Agreement dated February 26, 2014 (“PRA”) when Employee began employment with
BSQUARE. In the PRA, Employee made some important commitments which remain in
effect even after Employee’s departure from BSQUARE, including, without
limitation:

 

•

Employee agreed to preserve the confidentiality of BSQUARE’s “Confidential
Information” and to use it only for BSQUARE’s benefit. Confidential Information
includes information related to any aspect of BSQUARE’s business (business,
technical or otherwise) that is either proprietary (meaning that BSQUARE
developed it and owns it) or that is not known by actual or potential
competitors. (see Paragraph 1 and sub-parts of the PRA, “Confidentiality
Obligations”) .

 

•

Employee agreed not to disclose BSQUARE’s Confidential Information, without
permission, and to protect it even from “inadvertent disclosure” (see Paragraph
1.1 of the PRA, “Safeguard of Confidential Information”).

 

•

Employee agreed that, during Employee’s employment and for a period of one year
from the separation of Employee’s employment, Employee would not directly or
indirectly attempt to induce customers or employees of BSQUARE to cease their
relationship with BSQUARE (see Paragraph 5.1 of the PRA, “Nonsolicitation”), or
compete with BSQUARE or develop, sell or distribute products with similar
functionality as BSQUARE products (which Employee hereby acknowledges and agrees
includes, without limitation, BSQUARE’s DataV products and services (see
Paragraph 5.2 of the PRA, “Noncompetition”).

6.2If it comes to BSQUARE’s attention that Employee discloses Confidential
Information, violates Employee’s non-solicitation obligation, etc., there are
legal claims that BSQUARE could assert against Employee. The scope of relief
could include a temporary restraining order/permanent injunction preventing
Employee from disclosing information, money damages, and reimbursement for our
attorneys’ fees and costs. Those claims include:

 

•

Breach of the PRA.

 

•

Tortious interference with a business expectancy.

 

•

Violation of the Uniform Trade Secrets Act.

BSQUARE fully reserves its rights under the contractual arrangements between
Employee and BSQUARE as well as any and all common law protections that may be
available to BSQUARE.

7.  Release of Claims: In exchange for the consideration and other benefits
contained in this Agreement, which Employee is not otherwise entitled to
receive, Employee and Employee’s successors and assigns forever release and
discharge Employer, any of Employer’s parent, subsidiary or related companies,
any Employer­ sponsored employee benefit plans in which Employee participates,
and all of their respective officers, directors, trustees, shareholders, agents,
employees, employees’ spouses, and all of their successors and assigns
(collectively “Releasees”) from any and all claims, actions, causes of action,
rights, or damages related in any way to Employee’s employment by Employer or
the termination of such employment, including costs and attorneys’ fees
(collectively “Claims”) whether known, unknown, or later discovered, arising
from any acts or omissions that occurred prior to the date Employee signs this
Agreement.

This release includes but is not limited to: (i) any Claims under any local,
state, or federal laws regulating employment, including without limitation, the
Age Discrimination in Employment Act, the Civil Rights Acts, the Americans with
Disabilities Act, and the Washington Law Against Discrimination (RCW 49.60 et
seq.); (ii) Claims under the Employee Retirement Income Security Act; (iii)
Claims under any local, state, or federal wage and hour laws; (iv) Claims
alleging any legal restriction on Employer’s right to terminate its employees;
(v) Claims under express or implied contracts; or (vi) Claims alleging personal
injury, including without limitation defamation, tortious interference with
business expectancy, black listing, or infliction of emotional distress.

8.  No Claims: Employee represents that he has not filed any Claim with any
court or agency against Employer or Releasees concerning Claims released in this
Agreement; provided, however, that this will not limit Employee from filing an
action to enforce the terms of this Agreement. Employee further represents that
he has not transferred or assigned, or purported to assign, to any person or
entity any claim, or any portion thereof or interest therein, related in any way
to Employer, its officers, employees, or agents Employee waives any right he may
have to recover any damages or any other relief in any claim or suit brought by
the Equal Employment Opportunity Commission or anyone else.

Page 2

--------------------------------------------------------------------------------

 

9.  No Representations: Employee warrants that, except as expressly set forth
herein, no representations of any kind or character have been made to Employee
by Employer or by any of their agents, representatives, or attorneys to induce
the execution of this Agreement.

10.Voluntary Agreement: Employee understands and acknowledges the significance
and consequences of this Agreement, that it is voluntary, that it has not been
given as a result of any coercion or duress, and expressly confirms that it is
to be given full force and effect according to all of its terms, including those
relating to unknown Claims. Employee acknowledges that Employer advised Employee
to consult with legal counsel regarding any and all aspects of this Agreement,
and that he has availed himself of that opportunity to the extent desired.
Employee acknowledges that Employee has carefully read and fully understands all
of the provisions of this Agreement and has signed this Agreement only after
full reflection and analysis.

11.Employer Property Utilized or Held by Employee: At Employee’s option,
Employee may retain any personal work equipment owned by Employee (“Personal
Equipment”). Notwithstanding the foregoing, Employee acknowledges that, on or
before Employee’s Termination Date, and except as otherwise agreed in writing
between Employer and Employee with respect to any future services to be provided
by Employee to Employer, Employee will return to Employer (to Peter Biere at
BSQUARE’s Bellevue office) all company and customer owned property in Employee’s
possession, specifically including all keys and keycard badges, all company and
customer­owned equipment (including any laptops, desktop computers and related
hardware, customer devices etc.), and all company and customer documents,
including computer-stored or transmitted information, specifically including all
trade secrets, and/or confidential company and customer information other than
the Personal Equipment.

12.Non-Disparagement: Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employer agrees that all management-level employees shall refrain
from any disparagement, defamation, libel or slander of Employee, and agrees to
refrain from any tortious interference with the contracts and relationships of
Employee. This paragraph shall not in any way prohibit either party from making
truthful statements in a legal or administrative proceeding, or as otherwise
required by law or legal process.

13.Section 409A: The parties acknowledge and agree that the termination of
Employee’s employment contemplated hereunder constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). If Employer determines that any cash severance
benefits, health continuation coverage, or additional benefits provided under
this Agreement shall fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the Code,
the payment of such benefit shall be accelerated to the minimum extent necessary
so that the benefit is not subject to the provisions of Section 409(a)(1) of the
Code. It is the intention of the preceding sentence to apply the short-term
deferral provisions of Section 409A of the Code, and the regulations and other
guidance thereunder, to such payments, and the payment schedule as revised after
the application of the preceding sentence shall be referred to as the “Revised
Payment Schedule.” However, if there is no Revised Payment Schedule that would
avoid the application of Section 409A(a)(1) of the Code, the payment of such
benefits shall not be paid pursuant to a Revised Payment Schedule and instead
shall be delayed to the minimum extent necessary so that such benefits are not
subject to the provisions of section 409A(a)(1) of the Code. Employer may attach
conditions to or adjust the amounts paid pursuant to this paragraph to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this paragraph; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.

14.Consideration Period: Employee acknowledges that he was advised that he has
the right to have an attorney review this agreement before signing it and that
he has been given 21 calendar days in which to consider this Agreement and was
given the option to sign the Agreement in fewer than 21 calendar days if he
desired.

15.Revocation Period: Employee understands that this Agreement will not be
effective for 7 calendar days after it is signed by Employer and Employee, and
that he can revoke this Agreement at any time during that 7 calendar-day period.
Employer shall make no payments under this Agreement prior to expiration of this
7 calendar­day period.

16.Entire Agreement: This Agreement contains the entire understanding between
the Employer and Employee regarding Employee’s separation of employment. This
Agreement may not be modified except through another written agreement signed by
Employee and Employer.

Page 3

--------------------------------------------------------------------------------

 

17.Miscellaneous: If any of the provisions of this Agreement are held to be
invalid or unenforceable, the remaining provisions will nevertheless continue to
be valid and enforceable.

17.1This Agreement sets forth the entire understanding between the parties in
connection with its subject matter and supersedes all prior written or oral
agreements or understandings concerning the subject matter of this Agreement.
This Agreement shall not supercede or limit the PRA previously executed by
Employee, the terms of which shall remain in full force and effect. Employee
acknowledges that in signing this Agreement, he as not relied upon any
representation or statement not set forth in this Agreement made by Employer or
any of its representatives.

17.2This Agreement is made and shall be construed and performed under the laws
of the State of Washington. Language of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either party.

17.3This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

BSQUARE Corporation

 

Jerry D. Chase

 

 

 

By:

 

/s/ Peter Biere

 

/s/ Jerry D. Chase

 

 

Peter Biere

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Dated: May 9, 2018

 

Dated: May 9, 2018

 

 

Page 4